Hines, J.
(After stating the foregoing facts.)
1. This court will not reverse the judgment of a trial court-for refusing to direct a verdict. Bennett v. Patten, 148 Ga. 66 (3b), 67 (95 S. E. 690); Easterling v. Cowart, 149 Ga. 161 (2), 162 (99 S. E. 301).
2. The second, third, fourth, .fifth, and sixth special grounds of the motion for new trial complain of rulings of the court in admitting evidence. In none of these grounds is the evidence set out literally or in substance; and for this reason these grounds can not be considered by this court. McMichael v. Atlanta Envelope Co., 151 Ga. 776 (3) (108 S. E. 226).
3. In the seventh ground it is asserted that the court erred in not requiring the claimant, on the plaintiff’s motion, to elect whether she would proceed upon the theory that the premises in dispute were a-gift from her husband to her, or whether she'would proceed on the theory that her money had paid for the land, and the deed thereto had been made to her husband instead of to her and in her name. The claimant introduced the deed of gift from her husband to herself to the land levied upon; aiid thus unequivocally established the gift. She also introduced testimony tending to establish the fact that money given her by her son had gone toward paying for this land. The fact that her money had gone into this land, or the fact that her money had gone into other property bought by her husband, the proceeds of which, when sold by him, had been used by him to pay his debts, would illustrate the motive prompting him to convey this property to his wife. It would shed light upon the bona fieles of this transaction which is involved in a voluntary deed by a solvent husband to wife. Ernest v. Merritt, 107 Ga. 61 (32 S. E. 898). It would in part explain the desire of the husband, while solvent, to make good to the wife money of hers which he had used in paying for this or other property, title to which he had taken in his own name. The introduction of evidence, to establish a gift from the husband to wife to these premises, and likewise to show that her money had gone into their payment in part or whole, did not put the claimant in the position of setting up inconsistent theories to support her title to this property; but, on the contrary, both aspects of this proof were in harmony with the main right asserted by the wife. Instead of *797being inconsistent, both theories were consistent; and the court did not err in refusing to compel her to cling to one and reject the other.
4. The testimony the admission of which is set out in the eighth ground was clearly relevant and admissible. The facts, that the defendant had only a bond for title interest to an undivided half of the Jonesboro road property, that he transferred his bond for title to this interest to another to secure a debt, and that this property was afterwards sold to pay a prior encumbrance, which was not paid by the proceeds of such sale, did not make it irrelevant; but only affected its weight.
5. In the ninth and 10th grounds the court was stating the contentions of the claimant. There was evidence on which to base these instructions set out therein. Any inaccuracies, if any, therein do not require the grant of a new trial; but these instructions substantially state the contentions of the claimant. While no part of the proceeds of the sale of the West End property went directly into the premises in dispute, the same went to pay obligations of the Mutual Publishing Company in which the husband, and his brothers, J. H. and A. II. Dennis, were interested. To meet their parts of the money so used in paying obligations of this company, for which the three brothers were bound, these brothers authorized the husband to sell three lots on Moreland avenue, on one of which he built; and in this indirect way the money of the wife in the West End property got into the Moreland avenue house and lot. The weight of the proof to uphold these contentions was a matter to be determined by the jury; and this court can not say that there was no evidence to support them.
6. The exception to the instruction set out in the eleventh ground is not to its correctness, but amounts to the contention that there was not sufficient evidence on which to base it. In this contention we can not agree with counsel for the plaintiff. While the property of the defendant consisted largel)’, if not wholly, in an equity in the Jonesboro road property, and-while it is true that he had transferred his bond for title to this interest, not absolutely, but only to secure a debt, there was- evidence from which the jury could draw the inference that this equity was of sufficient value to pay off and discharge all the debts of the defendant,'including the one to secure which this bond for title, had been transferred. In *798view of these facts, we can not say that there was no evidence on which this instruction can stand.
7. In the 12th and 13th grounds the plaintiff insists that the verdict is contrary to certain instructions given by the court to the jury. This amounts to the objection that the verdict is contrary to the law. Mitchell v. Mitchell, 151 Ga. 466 (107 S. E. 44).
8. The verdict is not contrary to the law; and while the evidence makes a weak case for the claimant, there is evidence to support the finding of the jury. This being a second verdict for the claimant, and the same having been approved by the trial judge, we do not feel authorized to grant a new trial on the ground that the verdict is against the evidence.

Judgment affirmed.

All the Justices concur, except Gilbert, J., disqualified.